DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered. Claims 1, 7, 12, 13, 16, 18-20, 23-24, 32, 34, 37, 69, and 72 are pending. Claims 32 and 69 are amended. Claim 72 is new. Claims 1, 7, 12, 13, 16, 18-20, 23-24 remain withdrawn. Claims 32, 34, 37, 69, and 72 are currently being examined.

Claim Objections
2.	Claim 37 is objected to because of the following informalities:  Claim 37 recites that the article of manufacture of claim 34 “further comprises a solid support”, however, claim 34 is amended to recite that the article of manufacture requires a solid support, therefore it cannot further comprise it.  Appropriate correction is required.



New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


NOTE: The claims are amended to recite that the solid support comprises a surface configured for mass spectrometry (MS) wherein the biospecific reagents are attached to the solid support. New claim 72 recites the surface comprises an energy absorbing matrix.

3.	Claims 32, 34, 37, 69, and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0029956, Beyer et al, claiming priority to July 9, 2004, in view of Gadomska et al (International Journal of Gynecology & Obstetrics, 1997, 57:287-293); Wilding et al (Cancer Letters, 1994, 77:145-153); US Patent Application Publication 2003/0108965, Schummer et al, claiming priority to August 2001; Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemistry, 2001, 47:10; 1901-1911); Petricoin et al (The Lancet, 2002, 359:572-577); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001; as evidenced by Astion et al (Clinical Chemistry, 1992, 38:34-38).
Beyer et al identified ovarian cancer biomarkers CA125, HE4, and serotransferrin (transferrin) present in patient serum by differential mass fingerprinting between ovarian and normal (control) sera by immobilized metal affinity capture (IMAC)-30 and H50 chips, SELDI-TOF MS (Ciphergen Biosystems) and further subjected to protein precipitation, 2-D gel electrophoresis, and  MALDI or MS/MS (Table 3; [8]; [13]; [10]; [16]; [23]; [36]; [29]; [36]; [89]; [101]; [104]; [107]; [118]; Examples; claims). Beyer et al also teach kits comprising capture antibodies for the biomarkers that can be immobilized on a solid substrate, such as microtiter plates or beads, and protein biomarker positive controls ([48-73]; [85-87]). Beyer et al teach detecting the combination of biomarkers for a superior sensitive and specific early diagnostic test for ovarian cancer ([8]; [11-12]; [20]). 
Beyer et al do not teach the protein biomarker panels consists of CA125, HE4, serotransferrin, and ApoA1, and utilizing a protein chip comprising an energy absorbing matrix for mass spectrometry and antibody capture reagents bound to it.
Gadomska et al teach successfully detecting serum levels of Apolipoprotein A1  (ApoA1) and other biomarkers from ovarian cancer patients using an antibody in electroimmuno-diffusion assay and protein controls, wherein levels of ApoA1 were decreased in ovarian cancer patients compared to healthy controls (section 2 and 3; Table 1; p. 292, col. 1). 
Wilding et al teach detecting Apo A1 protein in combination with other biomarkers, including CA125, in the serum of ovarian cancer patients and controls, and optimizing the combination of biomarkers for sensitivity and specificity in diagnosis; wherein Apo A1 in combination with CA125 and additional biomarkers provided a higher sensitivity and/or specificity for ovarian cancer diagnosis than CA125 alone (abstract; section 2.2; Table 3; Table 5; p. 151, col. 2 to p. 152, col. 1). Wilding et al teach the detection of Apo A1 employed the assay described in Astion et al (Clinical Chemistry, 1992, 38:34-38) (section 2.2). As evidenced by Astion et al, Apo A1 is detected using commercial kits of reagents employed in an immunonephelometric assay, which utilizes an antibody-antigen complex for Apo A1 protein binding and detection (p. 35, col. 1, “Analyses”).
Schummer et al teach increased levels of HE4 are a biomarker of ovarian cancer and teach the detection of HE4 protein utilizing anti-HE4 antibody in immunoassays to diagnose ovarian cancer; wherein anti-HE4 antibody is immobilized to a solid support, such as a microtiter plate, and contacted with a patient sample, such as serum, to allow and detect HE4 protein binding to the immobilized antibody ([12-14]; [17]; [22-25]; Figure 6; [96]; [100-115]; Example 3). Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression ([4]). Schummer et al teach CA125 protein is a known serum biomarker for the diagnosis of ovarian cancer and there are several other known serum biomarkers being detected with CA125 for the diagnosis of ovarian cancer ([6]). Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide 
Immunoassay detecting the combined biomarkers:
Like Schummer et al, Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of ApoA1, CA125, HE4, and serotransferrin comprising antibodies immobilized to a solid substrate array. One would have been motivated to: (1) in order to detect proteins diagnostic of ovarian cancer as taught by the cited references; (2) because Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression; (3) Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide additional markers during diagnostic testing to produce a multi-factor diagnostic screen; (4) Schummer et al teach combining HE4 with diagnostic testing for ovarian cancer and suggest adding HE4 detection to an assay detecting 


Immunoassay array comprising surface configured for mass spectrometry with an energy absorbing matrix:
	
Petricoin et al teach utilizing a protein chip (solid support with energy absorbent matrix) to capture proteins in the serum of ovarian cancer patients and applying SELDI-TOF mass spectrometry to identify and differentially expressed protein biomarkers compared to normal serum and to diagnose ovarian cancer (abstract; p. 573, col. 2; Figure 1). 
	Srinivas et al review chip-based techniques, such as SELDI, to detect biomarkers in patient samples for the early detection of cancer (abstract). Srinivas et al teach mass spectrometry (MS) technology helps with both biomarker discovery and protein profiling directly from the patient sample source without any pre-processing. Sample volumes can be scaled down to as low as 0.5 ul, an advantage in cases in which sample volume is limiting (p. 1905, col. 1). The ProteinChip® SELDI platform can be used as a high-throughput assay for a panel of markers in establishing protein fingerprints and discriminating body fluids derived from cancer patients versus healthy individuals, including for ovarian and prostate cancers (p. 1905, col. 2). The ProteinChip® SELDI-MS system is not only used for biomarker discovery and protein profiling, but is used as an immunoassay platform. As an immunoassay platform, antibody is bound to the chip array to capture protein antigens. This format has been successfully used to develop single and multiplex versions of SELDI immunoassay for 
	Weinberger et al review various ProteinChip® arrays including arrays with chromatographic surfaces for general profiling and arrays with antibodies immobilized on the energy absorbing surface of the ProteinChip® for specific protein detection studies (Figure 1b). Weinberger et al teach clinical application of the ProteinChip® to make cancer diagnosis (p. 87, col. 2 to p. 89, col. 2).  Weinberger et al teach ProteinChip® technology has an advantage in that the same ProteinChip® array platform used to identify biomarkers can be used for providing a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to the specific set of identified biomarkers on the ProteinChip® array surface. Weinberger et al teach this was successfully practiced to measure PSA and PSMA in serum and seminal plasma to distinguish prostate cancer. By adding a variety of antibodies to a single array, it is possible to develop a multiplex assay to measure simultaneously eight or more biomarkers using a single eight-spot ProteinChip® array (p. 89, col. 2 to p. 90, col. 1).
	Yip et al teach the ProteinChip® array technology forms the basis of a clinical proteomics platform designed to expedite the discovery, validation, and characterization of cancer biomarkers in all stages of cancer progression. Being able to detect cancer progression early in turn allows for the possibility of more effective treatment (abstract). Yip et al teach the ProteinChip® utilizes patented surface enhanced laser desorption/ionization (SELDI) technology combined with time-of-flight mass spectrometry (TOF-MS). Using this ProteinChip® system, subsets of proteins can be 
	Pohl (Ciphergen Biosystems) teach making and using a protein chip with energy absorbing surface and immobilized capture antibodies binding tumor markers, such as CA125, for analysis of patients samples, including serum, utilizing SELDI, for purposes of cancer diagnostics ([4]; [48-156]; [170-173]; [182-232]; claims 1-70).
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the combined assay of the cited combined references on a ProteinChip® array comprising energy absorbing matrix for mass spectrometry and capture anitbodies. One would have been motivated to because: (1) Srinivas et al, Weinberger et al, Yip et al, and Pohl teach making and using ProteinChip® with capture antibodies for the detection of previously identified cancer biomarkers and for cancer diagnosis; (2) Srinivas et al suggest the ProteinChip® SELDI 


Response to Relevant Arguments
4.	The new claim limitations of solid support comprising energy absorbing matrix for mass spectrometry and immobilized capture antibodies are addressed in the new rejection above. Applicants argue that Beyer is silent with regards to ApoA1 as a biomarker for low malignant potential. Applicants argue there is no reasonable expectation of success to combine CA125, HE4 and serotransferrin with APoA1 to characterize cancer. Applicants argue that Gadomska is silent with regards to CA125, HE4 and transferrin. Applicants argue that Wilding fails to teach or suggest that CA125 or APoA1 can be used in combination with HE4 and transferring to detect low malignant potential ovarian cancer. Applicants argue that Schummer is silent with regards to ApoA1 and transferrin. Applicants argue that the cited references use different, unrelated techniques for detecting the biomarkers.

5.		The arguments have been carefully considered but are not persuasive. With regard to the claimed intended use of the article of manufacture to characterize ovarian cancer of low malignant potential, this limitation does not distinguish the claimed reagents or article of manufacture from that taught by the combined cited prior art. The motivation to combine references provided by the cited prior art does not need to be the same as Applicants, i.e., for characterizing ovarian cancer of low malignant potential, specifically. MPEP 2144 states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 
The arguments are not persuasive because Applicants are arguing each of the individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the cited combined references all teach, suggest, provide motivation and demonstrate success in the art of combining known biomarkers of ovarian cancer for the result and purpose of increasing sensitivity and specificity of diagnosis. The cited prior art demonstrates that each of the claimed biomarkers functions to diagnose ovarian 
	 Arguments that the cited references use different techniques to detect the biomarkers are not persuasive. The cited references identified the ovarian cancer serum biomarkers using various known routine detection methods, including immunoassay or a solid substrate chip comprising an energy absorbing matrix and MS, the cited references teach detecting combinations of the biomarkers for the same purpose of diagnosing ovarian cancer with increased specificity and sensitivity, and the newly cited references teach and render obvious making and using a commercially available ProteinChip® array with immobilized antibodies for MS detection of previously identified biomarkers for ovarian cancer diagnosis for the reasons of record.


 6.	Claims 32, 34, 37, 69, and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US Patent Application Publication 2014/0038852, Chan et al, claiming priority to 2003; in view of US Patent Application Publication 2006/0029956, Beyer et al, claiming priority to July 9, 2004; Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemistry, 2001, 47:10; 1901-1911); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-279); and US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001. 
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2). 
Chan et al teach kits for diagnosis of ovarian cancer comprising protein biomarkers HE4, ApoA1, and CA125 and capture antibodies to the protein biomarkers immobilized on a protein biochips comprising energy absorbing matrix for SELDI MS. Chan et al suggest using protein biochips or ProteinChip® arrays produced by Ciphergen Biosystems and teach many protein chips are described in the prior art ([14-37]; [71-81]; [104-105]; [121-135]; [157-161]; [175-188]; Examples; claims 78-88).
Chan et al does not teach the protein biomarker panel consists of protein biomarkers of CA125, HE4, serotransferrin, and ApoA1.
Beyer et al identified ovarian cancer biomarkers CA125, HE4, and serotransferrin (transferrin) present in patient serum by differential mass fingerprinting between ovarian and normal (control) sera by immobilized metal affinity capture (IMAC)-30 and H50 chips, SELDI-TOF MS (Ciphergen Biosystems) and further subjected to protein precipitation, 2-D gel electrophoresis, and  MALDI or MS/MS (Table 3; [8]; [13]; [10]; [16]; [23]; [36]; [29]; [36]; [89]; [101]; [104]; [107]; [118]; Examples; claims). Beyer et al also teach kits comprising capture antibodies for the biomarkers that can be immobilized on a solid substrate, such as microtiter plates or beads, and protein biomarker positive controls ([48-73]; [85-87]). Beyer et al teach detecting the combination of biomarkers for a superior sensitive and specific early diagnostic test for ovarian cancer ([8]; [11-12]; [20]). Beyer et al mention Apolipoprotein A1 as a biomarker of interest that can be included in the invention ([29]).
Immunoassay detecting the combined biomarkers:
Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of ApoA1, CA125, HE4, and serotransferrin (transferrin) comprising antibodies immobilized to the protein chip array for MS of Chan et al. One would have been motivated to in order to detect proteins diagnostic of ovarian cancer as taught by the cited references, and to increase the sensitivity and specificity of ovarian cancer serum marker CA125, as suggested by Beyer et al and Berek et al. One of ordinary skill in the art would have a reasonable expectation of combining biomarkers CA125, HE4, ApoA1, and serotransferrin, given successful detection of these serum proteins in ovarian cancer diagnosis is established by the prior art and given they serve the same function of diagnosing ovarian cancer.

Immunoassay array comprising surface configured for mass spectrometry with an energy absorbing matrix:
	Chan et al teach and suggest making and using a ProteinChip® SELDI-MS system with antibodies immobilized to the chip for protein detection and ovarian cancer diagnosis as set forth above. Chan et al demonstrate detecting and identifying biomarkers HE4, ApoA1, and CA125 as ovarian cancer biomarkers utilizing protein chips and MS (Examples).
	Srinivas et al review chip-based techniques, such as SELDI, to detect biomarkers in patient samples for the early detection of cancer (abstract). Srinivas et al 
	Weinberger et al review various ProteinChip® arrays including arrays with chromatographic surfaces for general profiling and arrays with antibodies immobilized on the energy absorbing surface of the ProteinChip® for specific protein detection studies (Figure 1b). Weinberger et al teach clinical application of the ProteinChip® to make cancer diagnosis (p. 87, col. 2 to p. 89, col. 2).  Weinberger et al teach ProteinChip® technology has an advantage in that the same ProteinChip® array platform used to identify biomarkers can be used for providing a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to the specific set of identified biomarkers on the ProteinChip® array surface. Weinberger et al teach this 
	Yip et al teach the ProteinChip® array technology forms the basis of a clinical proteomics platform designed to expedite the discovery, validation, and characterization of cancer biomarkers in all stages of cancer progression. Being able to detect cancer progression early in turn allows for the possibility of more effective treatment (abstract). Yip et al teach the ProteinChip® utilizes patented surface enhanced laser desorption/ionization (SELDI) technology combined with time-of-flight mass spectrometry (TOF-MS). Using this ProteinChip® system, subsets of proteins can be selectively captured on the array surface directly from a biological sample in a single step. Proteins can be captured based on their biochemical characteristics (e.g., charge, metal affinity, hydrophobicity), or by using an antibody that captures a specific protein (e.g. antigen, Figure 1) (p. 274, col. 1-2). The ability to use either the chemical/biochemical surfaces or the customizable covalent attachment surfaces in a single ProteinChip® platform provides incredible flexibility in the types of experiments that can be designed to study cancer biology, and more importantly, unites the study of protein characterization, differential protein display for biomarker discovery, and protein-protein interaction studies into a single platform. The ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world (p. 274, col. 2).
Pohl (Ciphergen Biosystems) teach making and using a protein chip with energy absorbing surface and immobilized capture antibodies binding tumor markers, such as CA125, for analysis of patients samples, including serum, utilizing SELDI, for purposes of cancer diagnostics ([4]; [48-156]; [170-173]; [182-232]; claims 1-70).
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the combined assay of the cited combined references on a ProteinChip® array comprising energy absorbing matrix for mass spectrometry and capture antibodies. One would have been motivated to because: (1) Chan et al explicitly teach and suggest doing so; (2) Chan et al, Srinivas et al, Weinberger et al, Yip et al, and Pohl teach making and using ProteinChip® with capture antibodies for the detection of previously identified cancer biomarkers and for cancer diagnosis; (2) Srinivas et al suggest the ProteinChip® SELDI platform can be used as a high-throughput assay for discriminating body fluids derived from ovarian cancer patients versus healthy individuals; (3) Srinivas et al, Weinberger et al, and Yip et al teach an advantage of this assay is that proteins can be selectively captured on the array surface directly from a biological sample in a single step, small sample volumes can be used, and it provides a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to a specific set of identified biomarkers on the ProteinChip® array surface; and (4) Yip et al and Pohl teach the ProteinChip® is customizable in covalent attachment surfaces for capture antibodies and Pohl suggests it can be used to capture and detect tumor antigens for diagnosis including CA125. One of ordinary skill in the art would have a reasonable expectation of success given: (1) 


Response to Relevant Arguments
7.	The new claim limitations of solid support comprising energy absorbing matrix for mass spectrometry and immobilized capture antibodies are addressed in the new rejection above. Applicants argue that Chan fails to teach that transferrin is downregulated in cancer.

8.	The arguments have been considered but are not persuasive because Applicants are arguing limitations not recited in the claims and are arguing the individual reference. There is no claim limitation requiring detection of downregulated transferrin in cancer and the cited combined references render obvious the addition of transferrin to the 


9.	Claims 32, 34, 37, 69, and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent No. 9,816,995, Zhang et al, claiming priority to June 22, 2005; in view of US Patent Application Publication 2003/0108965, Schummer et al, claiming priority to August 2001; Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemistry, 2001, 47:10; 1901-1911); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-279); and US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same 
Zhang et al teach kits for the detection and diagnosis of ovarian cancer biomarkers comprising CA125, transferrin, and ApoA1 proteins in patient serum; wherein the kit comprises antibody capture reagents for the biomarkers that are bound to a protein chip array comprising an energy absorbing matrix for SELDI-MS, and purified protein biomarkers as standards or calibrators. Zhang et al suggest the biomarkers further comprise HE4 for the diagnosis of ovarian cancer Zhang et al suggest using protein biochips or ProteinChip® arrays produced by Ciphergen Biosystems and teach many protein chips are described in the prior art (col. 4, lines 1-11; col. 5, line 26 to col. 6, line 51; col. 11, lines 29 to col. 17, line 21; Table 3; col. 19, line 48 to col. 20, line 65; col. 24, line 44 to col. 25, line 55; claim 1; Exmaples). Zhang et al teach that combinations of biomarkers provide greater predictive value than single biomarkers, and can increase the sensitivity and specificity of diagnosis (col. 18, lines 41-59; Table 3).
Zhang et al does not teach the protein biomarker panel consists of CA125, HE4, serotransferrin, and ApoA1.
Schummer et al teach increased levels of HE4 are a biomarker of ovarian cancer and teach the detection of HE4 protein utilizing anti-HE4 antibody in 
Immunoassay detecting the combined biomarkers:
Like Schummer et al, Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of HE4 with ApoA1, CA125, and serotransferrin (transferrin) comprising antibodies immobilized to a protein chip for MS detection. One would have been motivated to in order to detect proteins diagnostic of ovarian cancer as taught by the cited references, and to increase the sensitivity and specificity of ovarian cancer serum marker CA125, as suggested by Zhang et al, Schummer et al and Berek et al. One of ordinary skill in the art would have a reasonable expectation of combining biomarkers CA125, HE4, ApoA1, and serotransferrin, given successful detection of these serum proteins in ovarian cancer diagnosis is established by the prior art and given they serve the same function of diagnosing ovarian cancer.

Immunoassay array comprising surface configured for mass spectrometry with an energy absorbing matrix:
	Zhang et al teach and suggest making and using a ProteinChip® SELDI-MS system with antibodies immobilized to the chip for protein detection and ovarian cancer diagnosis as set forth above. Chan et al demonstrate detecting and identifying biomarkers ApoA1, transferring and CA125 as ovarian cancer biomarkers utilizing protein chips and MS (Examples) and suggest combining HE4 for the same purpose (col. 4, lines 1-12; col. 20, lines 48-50).
	Srinivas et al review chip-based techniques, such as SELDI, to detect biomarkers in patient samples for the early detection of cancer (abstract). Srinivas et al teach mass spectrometry (MS) technology helps with both biomarker discovery and 
	Weinberger et al review various ProteinChip® arrays including arrays with chromatographic surfaces for general profiling and arrays with antibodies immobilized on the energy absorbing surface of the ProteinChip® for specific protein detection studies (Figure 1b). Weinberger et al teach clinical application of the ProteinChip® to make cancer diagnosis (p. 87, col. 2 to p. 89, col. 2).  Weinberger et al teach ProteinChip® technology has an advantage in that the same ProteinChip® array platform used to identify biomarkers can be used for providing a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to the specific set of identified biomarkers on the ProteinChip® array surface. Weinberger et al teach this was successfully practiced to measure PSA and PSMA in serum and seminal plasma to 
	Yip et al teach the ProteinChip® array technology forms the basis of a clinical proteomics platform designed to expedite the discovery, validation, and characterization of cancer biomarkers in all stages of cancer progression. Being able to detect cancer progression early in turn allows for the possibility of more effective treatment (abstract). Yip et al teach the ProteinChip® utilizes patented surface enhanced laser desorption/ionization (SELDI) technology combined with time-of-flight mass spectrometry (TOF-MS). Using this ProteinChip® system, subsets of proteins can be selectively captured on the array surface directly from a biological sample in a single step. Proteins can be captured based on their biochemical characteristics (e.g., charge, metal affinity, hydrophobicity), or by using an antibody that captures a specific protein (e.g. antigen, Figure 1) (p. 274, col. 1-2). The ability to use either the chemical/biochemical surfaces or the customizable covalent attachment surfaces in a single ProteinChip® platform provides incredible flexibility in the types of experiments that can be designed to study cancer biology, and more importantly, unites the study of protein characterization, differential protein display for biomarker discovery, and protein-protein interaction studies into a single platform. The ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world (p. 274, col. 2).
	Pohl (Ciphergen Biosystems) teach making and using a protein chip with energy absorbing surface and immobilized capture antibodies binding tumor markers, such as 
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the combined assay of the cited combined references on a ProteinChip® array comprising energy absorbing matrix for mass spectrometry and capture antibodies. One would have been motivated to because: (1) Zhang et al explicitly teach and suggest doing so; (2) Zhang et al, Srinivas et al, Weinberger et al, Yip et al, and Pohl teach making and using ProteinChip® with capture antibodies for the detection of previously identified cancer biomarkers and for cancer diagnosis; (2) Srinivas et al suggest the ProteinChip® SELDI platform can be used as a high-throughput assay for discriminating body fluids derived from ovarian cancer patients versus healthy individuals; (3) Srinivas et al, Weinberger et al, and Yip et al teach an advantage of this assay is that proteins can be selectively captured on the array surface directly from a biological sample in a single step, small sample volumes can be used, and it provides a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to a specific set of identified biomarkers on the ProteinChip® array surface; and (4) Yip et al and Pohl teach the ProteinChip® is customizable in covalent attachment surfaces for capture antibodies and Pohl suggests it can be used to capture and detect tumor antigens for diagnosis including CA125. One of ordinary skill in the art would have a reasonable expectation of success given: (1) Zhang et al demonstrate SELDI chip technology is already successfully used in the capture and detection of ovarian cancer biomarker proteins in serum; (2) Yip et al teach 



Response to Relevant Arguments
10.	The new claim limitations of solid support comprising energy absorbing matrix for mass spectrometry and immobilized capture antibodies are addressed in the new rejection above. Applicants argue that Zhang is silent with regards to HE4 as a biomarker for characterizing ovarian cancer of low malignant potential.

11.	The arguments have been considered but are not persuasive. Contrary to arguments, and as addressed in the rejection above, Zhang does teach and suggest combining HE4 as a biomarker for ovarian cancer diagnosis. Contrary to arguments, there is no claim limitation or method step requiring diagnosis of ovarian cancer of low malignant potential.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate were the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 32, 34, 37, 69, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,816,995 in view of US Patent Application Publication 2003/0108965, Schummer et al, claiming priority to August 2001; Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemcitry, 2001, 47:10; 1901-1911); Petricoin et al (The Lancet, 2002, 359:572-577); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-279); and US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001.
Both the instant application and US Patent are claiming a composition for the diagnosis of ovarian cancer comprising biomarker proteins ApoA1, transferrin, and CA125 and capture antibodies attached to solid substrate. The US Patent does not 
Schummer et al teach increased levels of HE4 are a biomarker of ovarian cancer and teach the detection of HE4 protein utilizing anti-HE4 antibody in immunoassays to diagnose ovarian cancer; wherein anti-HE4 antibody is immobilized to a solid support, such as a microtiter plate, and contacted with a patient sample, such as serum, to allow and detect HE4 protein binding to the immobilized antibody ([12-14]; [17]; [22-25]; Figure 6; [96]; [100-115]; Example 3). Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression ([4]). Schummer et al teach CA125 protein is a known serum biomarker for the diagnosis of ovarian cancer and there are several other known serum biomarkers being detected with CA125 for the diagnosis of ovarian cancer ([6]). Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide additional markers during diagnostic testing to produce a multi-factor diagnostic screen. Schummer et al teach combining HE4 with diagnostic testing for ovarian cancer ([7]; [11-12]). Schummer et al exemplify successfully diagnosing ovarian cancer based on elevated levels of serum HE4 using ELISA and suggest adding HE4 detection to an assay detecting CA 125 in order to provide a clinically beneficial complement to the existing ovarian cancer CA 125 diagnostic assay ([145]).
Combining CA125, HE4, serotransferrin, and ApoA1 biomarkers and capture antibodies for assay:
Like Schummer et al, Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of HE4 with ApoA1, CA125, and serotransferrin (transferrin) comprising antibodies immobilized to a microarray, and including control proteins. One would have been motivated to in order to detect proteins diagnostic of ovarian cancer as claimed and taught by the cited references, and to increase the sensitivity and specificity of ovarian cancer serum marker CA125, as suggested by Schummer et al and Berek et al. One of ordinary skill in the art would have a reasonable expectation of success making a microarray comprising immobilized antibodies to CA125, HE4, ApoA1, and serotransferrin and positive control proteins, given successful antibody detection of these serum proteins in ovarian cancer diagnosis is established by the prior art.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a solid substrate array consisting of protein biomarkers CA125, HE4, serotransferrin, and ApoA1 and capture antibodies binding thereto. One of ordinary skill in the art would have been motivated to, and have a reasonable expectation of success to provide the subset of these diagnostic ovarian 

Immunoassay array comprising surface configured for mass spectrometry with an energy absorbing matrix:
	
Petricoin et al teach utilizing a protein chip (solid support with energy absorbent matrix) to capture proteins in the serum of ovarian cancer patients and applying SELDI-TOF mass spectrometry to identify and differentially expressed protein biomarkers compared to normal serum and to diagnose ovarian cancer (abstract; p. 573, col. 2; Figure 1). 
	Srinivas et al review chip-based techniques, such as SELDI, to detect biomarkers in patient samples for the early detection of cancer (abstract). Srinivas et al teach mass spectrometry (MS) technology helps with both biomarker discovery and protein profiling directly from the patient sample source without any pre-processing. Sample volumes can be scaled down to as low as 0.5 ul, an advantage in cases in which sample volume is limiting (p. 1905, col. 1). The ProteinChip® SELDI platform can be used as a high-throughput assay for a panel of markers in establishing protein fingerprints and discriminating body fluids derived from cancer patients versus healthy individuals, including for ovarian and prostate cancers (p. 1905, col. 2). The ProteinChip® SELDI-MS system is not only used for biomarker discovery and protein profiling, but is used as an immunoassay platform. As an immunoassay platform, 
	Weinberger et al review various ProteinChip® arrays including arrays with chromatographic surfaces for general profiling and arrays with antibodies immobilized on the energy absorbing surface of the ProteinChip® for specific protein detection studies (Figure 1b). Weinberger et al teach clinical application of the ProteinChip® to make cancer diagnosis (p. 87, col. 2 to p. 89, col. 2).  Weinberger et al teach ProteinChip® technology has an advantage in that the same ProteinChip® array platform used to identify biomarkers can be used for providing a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to the specific set of identified biomarkers on the ProteinChip® array surface. Weinberger et al teach this was successfully practiced to measure PSA and PSMA in serum and seminal plasma to distinguish prostate cancer. By adding a variety of antibodies to a single array, it is possible to develop a multiplex assay to measure simultaneously eight or more biomarkers using a single eight-spot ProteinChip® array (p. 89, col. 2 to p. 90, col. 1).
	Yip et al teach the ProteinChip® array technology forms the basis of a clinical proteomics platform designed to expedite the discovery, validation, and characterization of cancer biomarkers in all stages of cancer progression. Being able to detect cancer progression early in turn allows for the possibility of more effective treatment (abstract). Yip et al teach the ProteinChip® utilizes patented surface enhanced laser 
	Pohl (Ciphergen Biosystems) teach making and using a protein chip with energy absorbing surface and immobilized capture antibodies binding tumor markers, such as CA125, for analysis of patients samples, including serum, utilizing SELDI, for purposes of cancer diagnostics ([4]; [48-156]; [170-173]; [182-232]; claims 1-70).
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the combined assay of the cited combined references on a ProteinChip® array comprising energy absorbing matrix for mass spectrometry and capture anitbodies. One would have been motivated to because: (1) the US Patent explicitly claims immobilizing biomarker antibodies to a solid substrate for 


Response to Relevant Arguments
13.	Applicants argue that the rejection does not address the new claim limitations.

14.	The new claim limitations of solid support comprising energy absorbing matrix for mass spectrometry and immobilized capture antibodies are addressed in the new rejection above.

15.	All other rejections recited in the Office Action mailed June 16, 2021 are hereby withdrawn in view of amendments.


16.	Conclusion: No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642